EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Denmead on 10 November 2021.
The application has been amended as follows: 
Claim 1, line 12: Replace “a longitudinal axis of the pressure jacket” with “the longitudinal axis of the pressure jacket”.
Claim 1, line 13: Replace “the deflected position” with “the radially deflected position”.
Claim 3, line 3: Replace “the circumferential wall” with “the circumferential sidewall”.
Claim 4, line 3: Replace “the circumferential wall” with “the circumferential sidewall”.
Cancel claims 11-20
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1, as amended in the response filed 19 October 2021 recites, in the pertinent part:
“at least one resiliently deflectable retaining member having a first segment attached to the pressure jacket body near the proximal end and a second segment protruding from the first segment toward the distal end of the pressure jacket body and deflectable radially outward 
[…]
wherein the second segment is closer to a longitudinal axis of the pressure jacket in the undeflected position than in the deflected position,”.
The prior art does not teach the claimed invention, in particular, the prior art does not teach at least one resiliently deflectable retaining member having a first segment and a second segment protruding from a first segment toward the distal end of the pressure jacket body and deflectable radially outward relative to the first segment from an undeflected position to a radially deflected position, and the second segment is closer to a longitudinal axis of the pressure jacket in the undeflected position than in the deflected position.
The closest prior art is Lazzaro (US 20040064041 A1). As applicant points out, Lazzaro’s tabs 30, identified as the at least one resiliently deflectable retaining members, are deflectable radially inward from an undeflected position to radially deflected position and does not teach or suggest a resiliently deflectable retaining member having a second segment that is deflectable radially outward from an undeflected position to a radially deflected position. (Remarks pg. 8). Furthermore, Lazzaro’s tabs 30 are further from the longitudinal axis in the undeflected position than in the deflected position and it is only when deflected that Lazzaro’s tabs 30 are deflected radially inward, and only temporarily while the tabs 30 clear the ledge 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899. The examiner can normally be reached Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783